EXAMINER’S AMENDMENT/REASONS FOR ALLOWANCE

Examiner’s Amendment
An examiner’s amendment to the record correcting only an obvious typographical error, appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:

	In claim 6, on line 2 thereof, note that “pf” has been changed to  - - of - -.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not disclose or fairly suggest a “bonded body” (see claim 1, line 1) having every one of the specifically recited combination of features comprising:  “a support substrate” (see claim 1, line 2); “a piezoelectric material substrate” of one of the recited materials (see claim 1, lines 3-6); and “a bonding layer” located as recited (see claim 1, lines 7-9), and particularly wherein the “bonding layer comprises a void extending from said piezoelectric material substrate toward said supporting substrate, and wherein a ratio (t2/t1) of a width t2 at an end of said void on a side of said supporting substrate with respect to a width t1 at an end of said void on a 
Prior art references of interest being cited by the Examiner, are discussed below in relation to the recited features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Satou et al. JP 2001-053579 discloses a bonded body comprising:  a supporting substrate 12 (see e.g. Fig. 1); a piezoelectric material substrate 11, which may be 36° lithium tantalate (see e.g. section [0025]) or 64° lithium niobate (see e.g. section [0046]), and that is roughened so as to have a bottom main surface with recesses and protrusions; and a bonding layer 14 (see e.g. the abstract, lines 5-7 thereof) contacting the bottom main surface of the piezoelectric material substrate 11.  However, it is not disclosed that the bonding/adhesive layer 14 has a void extending from the piezoelectric material substrate toward the supporting substrate, and even if such voids naturally occur as per other art cited below (see e.g. Kobayashi et al. and Yoshioka), such a void is not disclosed in the prior art as having the recited ratio “t2/t1” of a width t2 at its end on the supporting substrate side relative to its width t1 on the piezoelectric material substrate side being “0.8 or lower”.

Kobayashi et al. U.S. 2012/0126669 discloses a bonded body comprising:  a support substrate 12 (see Fig. 1); a piezoelectric substrate 14 (see e.g. sections [0031] and [0034]); and a bonding layer 19 (ibid. section [0031]) in contact with the piezoelectric substrate 14; and wherein it appears to be disclosed that voids are naturally occurring in the bonding/adhesive layer 19 and their influence is dependent upon the bonding layer thickness (see e.g. section [0038], the last 8 lines thereof).  However, there is no discussion of the voids or their widths.
Iwamoto et al. U.S. 2012/0098387 discloses a bonded body having a support substrate 40, a piezoelectric substrate 10 (Fig. 1), a bonding layer 20 of silicon oxide (see section [0041]), and an intermediate layer 30 to reduce stress during bonding (see section [0046]) and prevent voids (see section [0064]).

Hori et al. U.S. 2021/0006224 and U.S. 2021/0067129 are published applications of related cases.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/March 19, 2021                                                             Primary Examiner, Art Unit 2843